United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.W., Appellant
and
DEPARTMENT OF THE ARMY, ARMY
DEPOT, Anniston AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-992
Issued: December 9, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 5, 2010 appellant filed a timely appeal from a January 11, 2010 merit decision
of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
occupational disease in the performance of duty.
FACTUAL HISTORY
On May 7, 2009 appellant, then a 44-year-old heavy mobile equipment repairer
supervisor, filed an occupational disease claim alleging that he sustained gradual hearing loss in
his right ear over the previous eight years as a result of entering noisy shops. He first realized
that his condition was employment related on April 3, 2006. Appellant did not stop working.
In a May 11, 2009 letter, the Office informed appellant that his claim form was
insufficient to establish his claim and advised him of the evidence needed to establish his claim.

In an April 27, 2009 statement, appellant asserted that he had worn earplugs since
September 2001 and that he was never examined by a private physician for hearing problems.
He attached various documents and employment records, including a summary detailing
appellant’s exposure history to workplace noise above 85 decibels (dBA), eight-hour timeweighted average (TWA) since September 2001. Between September 2001 and May 2004,
appellant was exposed to such noise 63 percent of his workdays. For the periods August to
October 2004 and August to November 2005, he was exposed 21 percent of his workdays. For
all other intervals, appellant was not exposed to noise above 85-dBA TWA. His predicted noiseinduced hearing loss was zero dBA. Also submitted were the employing establishments
audiometric results from 2001 to 2006.
In a May 7, 2009 report, Dr. Ting J. Tai, an employing establishment physician Boardcertified in occupational medicine, reviewed appellant’s records and opined that appellant’s loss
was not noise induced. Noting that unprotected employee exposure to an 85-dBA TWA for 100
percent of the workday for 40 years was expected to bring about a maximum loss of 1 or 2 dBA
in the Office’s compensable range, she pointed out that appellant’s history suggested that he was
exposed to such noise between zero and 63 percent of his workdays for less than eight years and
that appellant wore hearing protection since 2001, which would have further reduced the noise
levels at the inner ear where damage was done by at least 10 dBA. Dr. Tai also observed that
appellant’s hearing loss was unilateral, whereas noise-induced damaged normally affected both
ears, and did not worsen since his 2001 audiometric test, signifying a preexisting condition.
By decision dated June 29, 2009, the Office denied appellant’s claim on the grounds that
the medical evidence failed to establish that his hearing loss resulted from work-related
exposure.
Appellant requested an oral hearing on July 21, 2009.
By decision dated September 25, 2009, an Office hearing representative determined that
appellant’s case was not in posture for an oral hearing because the Office did not refer appellant
for a medical examination in accordance with its procedures.1 The hearing representative
vacated the June 29, 2009 decision and remanded the case for further medical development.
In an October 6, 2009 letter, the Office referred appellant and a statement of accepted
facts, to Dr. Robert Hurlbutt, a Board-certified otolaryngologist, for a second opinion to
determine the relationship between his claimed condition and employment factors.
In a December 1, 2009 report, Dr. Hurlbutt noted examining appellant and found that his
external ear anatomy appeared normal. Appellant’s audiometric test results revealed that, while
appellant’s left ear had normal hearing sensitivity and a speech reception threshold (SRT) of 10
dBA, his right ear had mild to moderate loss at mid frequencies and an SRT of 55 dBA.
Dr. Hurlbutt reviewed appellant’s records and the statement of accepted facts. He noted that
appellant’s unilateral hearing loss predated his federal employment and did not progress
significantly since his hiring in 2001, although appellant was exposed to “potentially hazardous
1

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Occupational Illness, Chapter 2.806.5(a)(3)
(September 2010).

2

noise” between September 2001 and May 2004. Dr. Hurlbutt diagnosed appellant as having
right sensorineural hearing loss but opined that the condition was unrelated to workplace noise
exposure since its onset occurred before appellant was hired by the employing establishment and
it remained steady throughout his employment. In a December 23, 2009 addendum, he noted
that a December 15, 2009 magnetic resonance imaging (MRI) scan of appellant’s head and
internal auditory canals did not reveal any internal auditory canal or cerebral pontine angle cause
for appellant’s asymmetric hearing loss.2
By decision dated January 11, 2010, the Office denied appellant’s claim on the grounds
that the weight of the medical evidence did not establish a causal relationship between his
hearing loss and work-related exposure.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disabilities and/or specific conditions for
which compensation is claimed are causally related to the employment injury.4 These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.5
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established.6 To establish fact of injury in an
occupational disease claim, an employee must submit: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.7
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is evidence which includes a physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
2

The record also contains the December 15, 2009 MRI scan report from Dr. Gary Morgan, a Board-certified
diagnostic radiologist, who found no acute intracranial abnormality.
3

5 U.S.C. §§ 8101-8193.

4

Elaine Pendleton, 40 ECAB 1143 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

See S.P., 59 ECAB 184 (2007).

7

See R.R., 60 ECAB ___ n.12 (Docket No. 08-2010, issued April 3, 2009); Roy L. Humphrey, 57 ECAB 238,
241 (2005).

3

factors. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.8
ANALYSIS
The evidence supports that appellant was exposed to noise at work over several years.
However, the medical evidence does not establish that his diagnosed hearing loss was
attributable to his workplace noise exposure.
The Office referred appellant to Dr. Hurlbutt for an opinion on the cause of his hearing
loss. After reviewing appellant’s prior records, the statement of accepted facts, audiological
findings, and physical examination, Dr. Hurlbutt diagnosed right sensorineural hearing loss but
opined that it was not caused by appellant’s accepted workplace noise exposure. He noted that
appellant’s hearing loss was sustained before he was hired by the employing establishment in
2001 and that testing did not show that the condition had worsened, even though appellant was
exposed to “hazardous” noise for three years. Dr. Hurlbutt also referred appellant for a
December 15, 2009 MRI scan of the head. This testing did not reveal any intracranial
abnormality. Dr. Hurlbutt reviewed the diagnostic study and did not find any basis on which to
attribute the hearing loss to appellant’s workplace noise exposure.
In a May 7, 2009 report, Dr. Tai opined that appellant’s hearing loss was a preexisting,
preemployment condition that remained largely unchanged for eight years. She noted that
appellant had a limited history of high-intensity noise exposure and advised that the asymmetric
nature of the hearing loss was a trait not normally associated with noise-induced damage.
The Board finds that the medical evidence provides no support that appellant’s hearing
loss was work related. Drs. Hurlbutt and Tai both found that the hearing loss was not caused by
his workplace noise exposure. Appellant did not provide sufficient medical opinion evidence
supporting that his hearing loss was caused or aggravated by workplace noise exposure.
Accordingly, the Board finds that the Office’s January 11, 2010 decision properly denied the
claim.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained an occupational disease in the performance of duty.

8

I.J., 59 ECAB 408 (2008); Woodhams, supra note 5 at 352.

4

ORDER
IT IS HEREBY ORDERED THAT the January 11, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 9, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

